UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2638



EDGAR MICHAEL PORTER,

                                              Plaintiff - Appellant,

          versus


NATIONAL CON-SERV, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. J. Frederick Motz, Chief District Judge.
(CA-96-4005-JFM)


Submitted:   January 26, 1999          Decided:     February 17, 1999


Before WILLIAMS and MICHAEL, Circuit Judges, and HALL, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Edgar Michael Porter, Appellant Pro Se. John Marshall, MOLDAWER &
MARSHALL, Rockville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edgar Porter appeals the district court’s order granting sum-

mary judgment to the Appellee and dismissing Porter’s complaint

brought under Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§§ 2000e to 2000e-17 (West 1994 & Supp. 1998).    We have reviewed

the record and the district court’s opinion and find no reversible

error.     Accordingly, we affirm on the reasoning of the district

court.   See Porter v. National Con-Serv, Inc., No. CA-96-4005-JFM

(D. Md. Oct. 7, 1998).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2